DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2018, 03/14/2019, 07/03/2019, 08/28/2019, 12/25/2019, 01/28/2020 and 11/30/2020 have been considered by the examiner.
Accordingly, the information disclosure statement (IDS) submitted on 12/03/2018 has been considered by the examiner, to the extent possible in view of the long list of documents.  The Applicants should note that it is desirable to avoid the submission of long lists of documents if it can be avoided.  For example, eliminate clearly irrelevant and only marginally pertinent information, and especially cumulative information.  If a long list is submitted, a highlight of those documents brought to the Applicants’ attention and/or are known to be of most significance would be helpful to avoid possibly missing such a significant reference. [See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).]
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted 
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Election/Restrictions
Applicant’s election of Species I, Claims 1-6 and 19-24 in the reply filed on 03/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddad (WO 2014/049577).
claims 1 and 19, Haddad discloses, an optical device and method (Figs. 1-3D), comprising: 
an electro-optical layer (24, 26, 40, 60, 62), having an effective local index of refraction at any given location (Page 13, lines 19-33) within an active area of the electro-optical layer that is determined by a voltage waveform applied across the electro-optical layer at the location (Page 13, lines 19-33); 
conductive electrodes (46, 68, 72) disposed over opposing first and second side of the electro-optical layer; and 
control circuitry (48, 70, 74), which is configured to apply control voltage waveforms (Page 13, lines 19-33) between the conductive electrodes so as to generate a phase modulation profile in the electro-optical layer that causes rays of optical radiation that are incident on the device (Page 1, lines 29-32 and Page 2, lines 1-4) to converge or diverge with a given focal power (Page 14, lines 28-33 and Page 15, lines 1-7), while varying an amplitude of the control voltage waveforms for the given focal power (Page 14, lines 19-33) responsively to an angle of incidence of the rays that impinge on the device from a direction of interest (Page 13, lines 19-33).
Regarding claims 2-3 and 20-21, Haddad discloses, the electro-optical layer comprises a liquid crystal (Page 12, lines 21-22), and the control circuitry is configured to apply a control voltage waveform at a predetermined amplitude in order to produce a given phase shift in the rays (Page 13, lines 29-33 and Page 14, lines 1-2) that are incident along a normal to the device (Page 1, lines 29-32 and Page 2, lines 1-3), and to apply the control voltage waveform at a first amplitude, which is less than the predetermined amplitude (Page 13, lines 29-33, Page 4, lines 1-2 and see Figs. 5A-D), to produce the given phase shift in the rays that are incident at an acute 
Regarding claims 4 and 22, Haddad discloses, the control circuitry is configured to vary the respective amplitudes of the control voltage waveforms over an area of the device responsively to a mapping of the angle of incidence of the rays over the area of the device (Page 10, lines 18-26 and Page 13, lines 19-33).
Regarding claims 5 and 23, Haddad discloses, the mapping is indicative of the angle at which the rays pass through the electro-optical layer to the eye at each point over the area of the device (Page 10, lines 18-26 and Page 13, lines 19-33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being obvious over Haddad (WO 2014/049577) as applied to claims 1 and 19 above, in view of Alon (WO 2015/136458).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Haddad remains as applied to claims 1 and 19 above.
Haddad does not disclose the control circuitry is configured to change the device from a first focal power to a second focal power by concurrently applying overshoot control voltages to each of a plurality of the conductive electrodes for different, respective transition periods, followed by application of the control voltage waveforms corresponding to the second focal power. 
Alon teaches, from the same field of endeavor that in an optical device and method that it would have been desirable to make the control circuitry is configured to change the device from a first focal power to a second focal power (Page 21, lines 19-28 and Page 22, lines 3-8) by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the control circuitry is configured to change the device from a first focal power to a second focal power by concurrently applying overshoot control voltages to each of a plurality of the conductive electrodes for different, respective transition periods, followed by application of the control voltage waveforms corresponding to the second focal power as taught by the optical device and method of Alon in the optical device and method of Haddad since Alon teaches it is known to include these features in an optical device and method for the purpose of providing a high resolution optical device and method with improved accuracy of phase modulation function and efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/08/2021